Case 20-20425-GLT     Doc 320    Filed 07/21/21 Entered 07/21/21 16:16:07    Desc Main
                                Document      Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                      Bankruptcy No. 20-20425-GLT

                Debtor.                        Chapter 11

 VIDEOMINING CORPORATION,                      Document No.

                Movant,                        Related to Doc. Nos. 308, 310, 311

          vs.                                  Hearing Date and Time:
                                               July 29, 2021 at 10:00 a.m.
 ENTERPRISE BANK, WHITE OAK
 BUSINESS CAPITAL, INC., DILIP HARI,
 RICHARD HIRATA, THE PENNSYLVANIA
 DEPARTMENT OF REVENUE, THE
 INTERNAL REVENUE SERVICE,
 U.S. BANK, N.A. dlb!a U.S. BANK
 EQUIPMENT FINANCE, BRYN MAWR
 EQUIPMENT FINANCE, INC. d!bla ROYAL
 BANK AMERICA LEASING, LP,
 HUNTINGTON TECHNOLOGY FINANCE,
 INC., KEY EQUIPMENT FINANCE, a
 division of KEYBANK, N.A,
 LEAF CAPITAL FUNDING, LLC,
 ASCENTIUM CAPITAL LLC, ITRIA
 VENTURES LLC, BB&T COMMERCIAL
 EQUIPMENT CAPITAL CORP., dlbla
 SUSQUEHANNA COMMERCIAL FINANCE,
 INC., ON DECK CAPITAL, INC., DIRECT
 CAPITAL! CIT.,

                Respondents.

                    PROOF OF PUBLICATION OF NOTICE OF SALE
                     IN THE CENTRE COUNTY LEGAL JOURNAL

        AND NOW, comes VideoMining Corporation, by and through its Counsel, Robert

 o   Lampl, John P. Lacher, Ryan J. Cooney, Sy 0. Lampl and Alexander L. Holmquist




                                           1
Case 20-20425-GLT      Doc 320    Filed 07/21/21 Entered 07/21/21 16:16:07   Desc Main
                                 Document      Page 2 of 5



  and files the following PROOF OF PUBLICATION OF NOTICE OF SALE IN THE

  CENTRE COUNTY LEGAL JOURNAL. Proof of Publication attached hereto.



                                                Respectfully Submitted,



 Date: July 21, 2021                            Is/Robed 0 Lamp!
                                                ROBERTO LAMPL
                                                PA ID. #19809
                                                JOHN P. LACHER
                                                PA ID. #62297
                                                RYAN J. COONEY
                                                PA ID. #319213
                                                SY 0. LAMPL
                                                PA ID. #324741
                                                ALEXANDER L. HOLMQUIST
                                                PA ID. #314159
                                                223 Fourth Avenue, 4th Fl
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rIampl(älampIIawcom




                                            2
      Case 20-20425-GLT                                  Doc 320       Filed 07/21/21 Entered 07/21/21 16:16:07            Desc Main
                                                                      Document      Page 3 of 5
                                            PROOF OF         PUBLICATION

 cD’iiEALTH OF FEtSi,VA1::A                              )
                                                                55:
 C0U!T? CF CE:;TPF                                       3

 JOHN R. MILLER, III, being duly sworn according to
                                                      the law, Says
 that he is cc—editor of the Centre County Local
                                                     Journal,      The
 official legal nowrpaper cf the 49 Judicial C:strir
                                                            •   Cer.rre
County), having its place of business a     State Colleic, ronre
County,   ?ennsylvania, having boon entablishod in the
                                                              year of
1c.t9, that the advertisoitent, printed copy of which
                                                        is attached
hereto,     appeared    in    said    Local   Journal      on      the
           16th       day at          July
                            -

                                                          2021 that        —_____


affiant is not mt :rested in the subject rutter on the
                                                           notice or
advertisement;   that all of the allegaticns ::ontaizcd herein
relative to the time, place and character of the public
                                                          ation are
true.




::5t;: :; :zz /
A.   2.   2021
                                                                       COURT
                                                                       FOP TIlE WESThRN DISThICTOF
 4t:-)                 J
                                                                       VIDEOMIN1NG CORPORATION, Debby.
                                                                       VIDEOMINING CORPORATION,
                                                                       lIo,arn,

                                                                            TrRpmsE BANI WIIrTE OAK BUST.
                        - Co    I
                 M yearnsGs
                                    —   I      17   C2                 RICHARD IIIRMA. TIlE PENNShL4A-
                                            1202512                    NIA DEPARTMENT or REVENUE, TIlE
                                                                            F RN A U REV ENU E S ERVI C I:,

                                                                       MENT FINANCE, BRYN MAWR EQUIP.
                                                                       MENT FiNANCE, INC. dTh/a ROYAL
                                                                       BANK AMERTCA LEASTNG, UP. hUNT.
                                                                       INGTON TEChNOLOGY flNANCE,
                                                                       INC., KEY EQUIPMENT FiNANCE, . dl
                                                                           ‘Ion of KEYBANK. NA. LEAF CAPITAL
                                                                       FUNDING, LLC, ASCENTIUM CAPITAl,
                                                                       LLC, IrmA VENTURES LLC, BB&T
                                                                       COMMERCIAL EQUIPMENT CAPITAL
                                                                       CORP., d/h/i SUSQUEIIANNACOMMEH
                                                                       CIALFINANCE, INC. ON DECK CArT
                                                                       TAT., INC..DIRECTCAPITAL/CIt,
                                                                       Ilespood colt

                                                                       Boobropley No. 20.2MISGLT
                                                                       Ch.pler II
                                                                       DocumenT No.
                                                                       ReIsleil 10 Doe. No. 30S. 310, 311
                                                                       hearIng Dale Mid TIme: buy 29, 2021 ‘I
                                                                       10:00 n.m.

                                                                             NOTICE OF SALE REGARDING
                                                                        MOTION FOR SALE OF pEmsosArn
                                                                        AND INTELLECTUAL PROPERTY AS
                                                                       SETS FREE AND CLEAR OFAILLIENS,
                                                                          CLAIMS AND ENCUMBRANCES

                                                                       To: Respondrois and all Cutditonn and Panics in
                                                                       Interest elite above-named Dchlor:

                                                                               NOTICE IS HEREBY GIVEN THAT
                                                                       t’idcsMinicg Corporauion. tattler. has fOrd a
                                                                       Motion fry Sale of PrecraS end lnielte:laat
                                                                       Proonny A mcli Free and C lear of All Iteni.
                                                                       Claims and Enoambrancri (ECE #3110) lthr
                                                                        Sale Motion) lhrosgh which it leeks asthonly
                                                                       to sell the following Personally and Inletleclual
                                                                       Pro few] A ascii:
                                                                       I Set S±.cda:ts 2.lla) sod 1 1(e) late Asset
                                                                       chase Afeeenent is sasa.ooa 0. of which
                                                                       S550.OslO 1W shall be 1-uid irs VMC ACQ. LLC
                                                                       aT closing. VhIC ACQ, LLC baa atrodi landed
                                                                       a Slall.saa,00 nonrefundabte dep n,ilwhicl,
                                                                       shall he applied In be psrchaoc pdct. Contact
                                                                       Dehlora’ Counsel for ache iafonnaiion,
                                                                        l.A video conference booing will ho held on
                                                                       Jail. 29, 2T21 al I000 .ns. brian Jndge Gre
                                                                       gory L. Taddonao. All panics wishing to appear
                                                                       by s-ideo ceofoenen mast trivIa by 5dm::-
                                                                       cog a video canlercoct nicienacam lion    San
Case 20-20425-GLT       Doc 320    Filed 07/21/21 Entered 07/21/21 16:16:07   Desc Main
                                  Document      Page 4 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                        Bankruptcy No. 20-20425-GLT

                Debtor.                          Chapter 11

 VIDEOMINING CORPORATION,                        Document No.

                Movant,

          vs.

 ENTERPRISE BANK, WHITE OAK
 BUSINESS CAPITAL, INC., DILIP HARI,
 RICHARD HIRATA, THE PENNSYLVANIA
 DEPARTMENT OF REVENUE, THE
 INTERNAL REVENUE SERVICE,
 U.S. BANK, N.A. dibla U.S. BANK
 EQUIPMENT FINANCE, BRYN MAWR
 EQUIPMENT FINANCE, INC. dlbla ROYAL
 BANK AMERICA LEASING, LP,
 HUNTINGTON TECHNOLOGY FINANCE,
 INC., KEY EQUIPMENT FINANCE, a
 division of KEYBANK, N.A,
 LEAF CAPITAL FUNDING, LLC,
 ASCENTIUM CAPITAL LLC, ITRIA
 VENTURES LLC, BB&T COMMERCIAL
 EQUIPMENT CAPITAL CORP., dlb!a
 SUSQUEHANNA COMMERCIAL FINANCE,
 INC., ON DECK CAPITAL, INC., DIRECT
 CAPITAL! CIT.,

                Respondents.

                               CERTIFICATE OF SERVICE

        I, Robert 0 Lampl, hereby certify, that on the 21 day of July, 2021, a true and

 correct copy of the foregoing PROOF OF PUBLICATION OF NOTICE OF SALE IN

 THE CENTRE COUNTY LEGAL JOURNAL was served upon the following (via

 electronic service):


                                             3
Case 20-20425-GLT       Doc 320    Filed 07/21/21 Entered 07/21/21 16:16:07   Desc Main
                                  Document      Page 5 of 5




  Norma Hildenbrand
  Office of the U.S. Trustee
  1001 Liberty Avenue, Suite 970
  Pittsburgh, PA 15222
  Norma L.Hildenbrandusdo.gov



  Date: July 21, 2021                            Is/RobertO Lampi
                                                 ROBERTO LAMPL
                                                 PA I.D. #19809
                                                 JOHN R LACHER
                                                 PA I.D. #62297
                                                 RYAN J. COONEY
                                                 PA ID. #319213
                                                 SY 0. LAMPL
                                                 PA ID. #324741
                                                 ALEXANDER L. HOLMQUIST
                                                 PA I.D, #314159
                                                 223 Fourth Avenue, 4th FL
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rIampI(IampIlaw.com




                                            4
